Citation Nr: 0717774	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue (to include metastasis to the neck).  

2.  Entitlement to service connection for soft tissue 
sarcoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the Cleveland RO denied 
service connection for soft tissue sarcoma and for squamous 
cell carcinoma of the tongue.  In addition, in a 
February 2003 rating decision the Cleveland RO granted 
service connection for squamous cell carcinoma of the lung, 
status-post right upper lobectomy and assigned a 
noncompensable rating.  The veteran's disagreement with those 
decisions led to this appeal.  

During the course of the appeal, the veteran moved to 
Florida, and he and his wife testified before a Decision 
Review Officer (DRO) at the St. Petersburg, Florida, RO in 
August 2003.  Subsequently, in a rating decision dated in 
January 2005, the St. Petersburg RO increased the initial 
rating for the veteran's service-connected squamous cell 
carcinoma of the lung, status-post right upper lobectomy, 
from noncompensable to a 10 percent rating.  The veteran 
continued his appeal as to the rating for his lung cancer and 
his claims for service connection for soft tissue sarcoma and 
squamous cell carcinoma of the tongue.  He and his wife 
testified before the undersigned Veterans Law Judge at a 
hearing held at the St. Petersburg RO in December 2005.  

At the December 2005 hearing, the veteran moved that his case 
be advanced on the Board's docket.  The undersigned Veterans 
Law Judge granted that motion and so notified the veteran and 
his representative in a December 2005 letter.  

In a decision dated in January 2006, the Board denied service 
connection for squamous cell carcinoma of the tongue (to 
include metastasis to the neck) due to exposure to herbicide 
in service and also denied service connection for soft tissue 
sarcoma due to exposure to herbicides in service.  In 
addition, the Board remanded the claim of entitlement to an 
initial rating in excess of 10 percent for squamous cell 
carcinoma of the lung, status-post right upper lobectomy, to 
the VA Appeals Management Center (AMC) for additional 
development and readjudication; the increased rating claim is 
not currently before the Board.  

The veteran appealed the Board's denial of his service 
connection claims to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the veteran and the 
VA General Counsel filed their Joint Motion for an Order 
Vacating and Remanding the Board Decision and Incorporating 
the Terms of This Motion (Joint Motion), and the Court 
granted the motion in April 2007.  

In its April 2007 Order, the Court vacated that part of the 
January 2006 Board decision that denied service connection 
for squamous cell carcinoma of the tongue (to include 
metastasis to the neck) and service connection for soft 
tissue sarcoma, both claimed due to exposure to herbicides in 
service.  Pursuant to the Joint Motion, those service 
connection claims have been returned to the Board, and the 
Board will now REMAND them to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran is seeking service connection for soft tissue 
sarcoma and service connection for squamous cell carcinoma of 
the tongue.  He does not contend that the cancers were 
present in service or for many years thereafter.  Rather, he 
contends he incurred these cancers as a result of herbicide 
exposure during active service in the Republic of Vietnam.  
The veteran's service records show he was in Vietnam from 
January 1967 to January 1968 and served with the 154th 
Transportation Company.  The veteran has testified that his 
work in Vietnam included unloading ships and sometimes he was 
exposed to liquids that leaked from barrels that he 
understood to contain weed killers.  The veteran testified 
that he knew nothing else about the contents of the barrels 
and paid no attention to any labels that might have been on 
them.  

A veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, swill be presumed to have been exposed to an 
herbicide agent during service, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6) (2006).  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within a specified period, the disorder shall be presumed to 
have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.307 (a)(6), 3.309(e) 
(2006).  Soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) manifest 
to a degree of 10 percent or more at any time after service 
is a disease to which the presumption applies.  Id.  Squamous 
cell carcinoma of the tongue is not a disease to which the 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era applies under 38 C.F.R. § 3.309(e).  The veteran may, 
however, establish service connection by proving actual 
direct causation if the veteran is able to do so.  See Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

The veteran has made no explicit contentions regarding soft 
tissue sarcoma except with his claim he submitted a copy of 
office notes from his private oncologist, Basel Yanes, M.D.  
The veteran highlighted a line in a June 1997 entry, that 
line stating, "soft tissue CT of neck."  In addition, at 
the August 2003 hearing, when questioned about soft tissue 
sarcoma, the veteran pointed to the neck area just below his 
chin and testified that he was told that "soft tissue was 
here."  (Aug. 2003 transcript at 6).  The Joint Motion 
interpreted this testimony as a statement from that veteran 
that his doctor had told him that he had soft tissue sarcoma.  
The Joint Motion observed that the record shows the veteran's 
medical treatment has included significant treatment to his 
neck (including bilateral radical neck dissections) and that 
from hearing testimony it appears the veteran has been 
treated at VA as well as private health care facilities.  The 
Joint Motion says that from this context, it is not clear 
which physician the veteran is referring to as informing him 
that he had soft tissue sarcoma.  

The Joint Motion interprets the medical record as not being 
clear as to the nature of the carcinoma in the veteran's 
neck.  It states that the presence of a cancer of the neck 
raises an inference that the veteran was correct when he 
stated that his doctor told him that his neck cancer was soft 
tissue sarcoma.  The Board infers from the Joint Motion that 
the veteran should be requested to specifically identify any 
physician who told him that his neck cancer was soft tissue 
sarcoma and that a written statement should be obtained from 
that physician.  In addition, the Board infers from the Joint 
Motion that in order to fully comply with the duty to assist 
the veteran, that a review of the medical record should be 
undertaken by a qualified physician with an examination to 
determine whether the veteran has soft tissue sarcoma, or 
residuals thereof, as claimed.  

With respect to the claim of service connection for squamous 
cell carcinoma of the tongue (with metastasis to the neck), 
the veteran submitted a June 2000 letter from Atul N. 
Balwally, M.D. in which he stated that examination in 
April 1997 revealed a large base of tongue lesion with 
bilateral neck adenopathy.  The physician referred to a 
subsequent biopsy and said that the lesion was a T4 N2B MO 
squamous cell carcinoma that originated in the base of the 
tongue and that the veteran underwent radiation and 
chemotherapy followed by bilateral neck dissections.  The 
physician also said that most recently the veteran had a 
right sided lung lesion, which also was proven for squamous 
cell carcinoma for which the veteran underwent a partial 
pneumonectomy.  Dr. Balwally stated that the veteran did not 
have a history of cigarette abuse, which he said would be 
expected in patients who have such lesions.  He noted that 
the veteran had never smoked.  He said that the veteran was, 
however, exposed to Agent Orange and it may have been this 
exposure that led to this tumor.  

Because the medical opinion expressed by Dr. Balwally 
arguably suggests the possibility of a causal relationship 
between the veteran's squamous cell carcinoma of the tongue 
(with metastasis to the neck) and the veteran's presumed 
exposure to herbicides, the Board will request development of 
the claim.  This should include action to determine the 
extent of any exposure to herbicides in service and a medical 
examination with opinion based on the entire record.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For completeness, the Board will request that the veteran's 
service medical records be obtained and associated with the 
claims file and that any VA medical records not previously 
obtained also be obtained and associated with the claims 
file.  

While the case is in remand status, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notice must 
include an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
as well as an explanation of what evidence VA will obtain and 
what evidence or information the veteran should provide.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the veteran's service medical 
records and associate them with the 
claims file.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from July 2006 to the present.  

3.  Contact the service department and 
request quantitative information 
pertaining to the actual extent of the 
veteran's exposure to herbicides or other 
toxins in service based on his service 
with the 154th Transportation Company in 
Vietnam from January 1967 to 
January 1968.  This should take into 
account information in the veteran's 
service personnel records showing that 
prior to September 1967, his military 
occupational specialty (MOS) was supply 
clerk, followed by cargo handler from 
September 1967 to May 68, and 
armorer/unit supply specialist 
thereafter.  In this regard, the veteran 
reports that his work in Vietnam included 
unloading ships and sometimes he was 
exposed to liquids that leaked from 
barrels that he understood to contain 
weed killers.  All action taken to obtain 
this information should be documented 
fully in the claims file.  

4.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran identify the 
name and address of any physician who has 
told him he has soft tissue sarcoma.  The 
veteran should be notified that the 
physician should provide a written 
report, with a pathology report if 
available, stating that he (the veteran) 
has been diagnosed as having soft tissue 
sarcoma.  

Notify the veteran that he should submit 
any evidence in his possession and not 
submitted previously that pertains to his 
claim for service connection for soft 
tissue sarcoma or his claim for  service 
connection for squamous cell carcinoma of 
the tongue (with metastasis to the neck).  

5.  Then, arrange for a VA examination of 
the veteran.  The purpose of the 
examination is twofold:  to determine 
whether the veteran has soft tissue 
sarcoma or residuals thereof and (2) to 
determine the etiology of the veteran's 
squamous cell carcinoma of the tongue 
(with metastasis to the neck).  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the veteran 
has soft tissue sarcoma or residuals 
thereof.  

In addition, the examiner should be 
requested to provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the veteran's 
squamous cell carcinoma of the tongue 
(with metastasis to the neck) had its 
onset in service or is causally related 
to service or any incident of service, 
including exposure to herbicides in 
service.  The examiner should be 
requested to take into account 
quantitative data that may have been 
obtained from the service department 
pertaining to the extent of the veteran's 
exposure to herbicides in service.  If 
such quantitative data is not available, 
the examiner should base his opinion on 
the presumption that the veteran, having 
served in Vietnam, was exposed to 
herbicides in service.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

6.  Thereafter, upon completion of any 
other development indicated by the state 
of the record, readjudicate entitlement 
to service connection for soft tissue 
sarcoma and entitlement to service 
connection for squamous cell carcinoma of 
the tongue (to include metastasis to the 
neck).  If any benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case that 
addresses all evidence added to the 
record since issuance of the June 2005 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

